17 So. 3d 306 (2009)
Lewis M. MOTON, Jr., Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-1572.
District Court of Appeal of Florida, First District.
March 18, 2009.
Lewis M. Moton, Jr., Pro Se, Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Mobley v. McNeil, 989 So. 2d 1215 (Fla. 1st DCA 2008).
DAVIS, BENTON, and BROWNING, JJ., concur.